IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-13-00463-CV

        IN THE INTEREST OF K.W., A.W. AND A.N.B., CHILDREN



                              From the County Court at Law
                                   Ellis County, Texas
                                Trial Court No. 85955CCL


                               MEMORANDUM OPINION


       Bobby Ray Kirby attempts to appeal the trial court’s order dismissing him from

the suit affecting the parent-child relationship brought by the Department of Family

and Protective Services seeking the termination of parental rights as to a child, K.W.1

By letter dated January 6, 2014, the Clerk of this Court notified Kirby that his notice of

appeal appeared untimely. See TEX. R. APP. P. 26.1(b); 28.4(a)(1). In the same letter, the

Clerk warned Kirby that we would dismiss this appeal unless, within 10 days from the




1 Kirby does not appeal the termination of his parental rights as to A.W. and is not subject to an order
regarding A.N.B.
date of the letter, a response was filed showing grounds for continuing the appeal. Ten

days have passed, and we have not received a response.

        Accordingly, this appeal is dismissed.2




                                                 TOM GRAY
                                                 Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed January 30, 2014
[CV06]




2 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by the
Texas Supreme Court, a petition for review must be filed with the Texas Supreme Court clerk within 45
days after either the date the court of appeals’ judgment was rendered or the date the last ruling on all
timely motions for rehearing was made by the court of appeals. TEX. R. APP. P. 53.7(a).


In the Interest of K.W., A.W. and A.N.B., Children                                                  Page 2